                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

CHRISTIN ADAMS,                                §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §
                                               §           No. 3:18-CV-1109-B-BT
KATIE VAUGHN, et al.,                          §
                                               §
       Defendants.                             §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated February 12, 2019. The Court reviewed

the proposed Findings, Conclusions and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that the Rule 12(b)(6) Motion to Dismiss (ECF No. 9),

filed by Defendants Katie Vaughn, Adam Alfia, and Kfir Alfia, is GRANTED, and Plaintiff’s claims

against Defendants are DISMISSED without prejudice.


       SO ORDERED this 1st day of March, 2019.




                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE




                                               1
